DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0123735 (Gregory et al.) in view of U.S. Patent 6,481,285 (Shkel et al.).
With regards to claim 1, Stewart discloses a ring gyroscope comprising, as illustrated in Figures 1-7, a microelectromechanical system gyroscope 100 (e.g. inertial sensor like a gyroscope; paragraphs [0036],[0042]) comprising a vibrating ring structure 102,202 comprising a first plurality of concentric rings 106,206 and a plurality of flexural members 108 (e.g. coupling beams; paragraph [0046]; Figures 2B,3) such that first plurality of concentric rings are connected to each other by the plurality of flexural members with a 22.5 degree offset in every other ring (as observed in Figure 3; NOTE: the ring structure of the plurality of concentric rings with the coupling beams as illustrated in Figure 3 of Gregory et al. has the same ring structure of the plurality of concentric rings with the flexural members 410 as illustrated in Figure 4 of the Instant application; NOTE: this arrangement is a known concept as further evidenced by U.S. Patent Application 2010/0071465 and U.S. Patent 10,240,925); at least one pair of drive electrodes DP,DP configured to electrostatically apply a voltage to the vibrating ring structure to excite the vibrating ring structure in an extensional mode such that the at least one pair of drive electrodes comprises a first drive electrode DP and second drive electrode DP positioned on opposite sides of the vibrating ring structure (as observed in Figure 5; paragraphs [0007],[0010],[0045],[0048]); a first support structure 120 (e.g. compliant composite ring; paragraph [0045]; Figures 2A,2B) configured to suspend the vibrating ring structure such that the first support structure positioned on an inner side of the vibrating ring structure.  (See, paragraphs [0024] to [0056]).
The only difference between the prior art and the claimed invention is a second support structure configured to suspend the vibrating ring structure such that the second support structure is positioned on an outer side of the vibrating ring structure.
Shkel et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1-9, a microelectromechanical system gyroscope 400 comprising a vibrating structure 402; at least one pair of drive electrodes 414A,414B,414C,414D configured to excite the vibrating ring structure such that the at least one pair of drive electrodes comprises a first drive electrode 414A and second drive electrode 414C positioned on opposite sides of the vibrating ring structure (observed in Figure 4); a first support structure 416 (e.g. inner suspension) configured to suspend the vibrating ring structure such that the first support structure positioned on an inner side of the vibrating ring structure (column 5, lines 30-33; observed in Figure 4); a second support structure 406 (e.g. outer suspension) configured to suspend the vibrating ring structure such that the second support structure is positioned on an outer side of the vibrating ring structure (column 5, lines 9-13; observed in Figure 4).  (See, column 3, line 33 to column 9, line 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second support structure configured to suspend the vibrating ring structure such that the second support structure is positioned on an outer side of the vibrating ring structure as suggested by Shkel et al. to the system of Gregory et al. to increase off-plane stiffness and provide uniform distribution of the proof mass support.  (See, column 5, lines 34-36 of Shkel et al.).
At the same time, Gregory et al. suggests inner support structure 120 with anchor 109 (as observed in Figure 2A; paragraph [0045]) and outer support structure 320 with anchor 325 (as observed in Figure 4; paragraph [0047]).  Hence, to have set such structural characteristics and arrangement to include an inner support structure and an outer support structure for the vibrating ring structure, as presently claimed, is considered to have been a matter of optimization and choice possibilities, whether to employ just the inner support structure, or just the outer support structure, or both the inner and outer support structures, that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to suspend the vibrating ring structure to substrate (paragraph [0045]).
With regards to claim 2, Gregory et al. further discloses the vibrating ring structure 102,202 comprises a composite mesh ring (e.g. lattice; paragraph [0045]) including the plurality of concentric rings 106,206 (e.g. composite ring formed of concentric subrings; paragraphs [0044],[0046]).
With regards to claim 3, Gregory et al. further discloses the vibrating ring structure 102,202 is configured so that a vibrational energy of the extensional mode is concentrated substantially equally at inner and outer sides of the composite mesh ring.  (See, paragraphs [0002],[0046],[0047]).
With regards to claim 4, Gregory et al. further discloses the at least pair of drive electrodes DP,DP is configured to electrostatically excite an in-plane extensional mode of the vibrating ring structure.  (See, paragraphs [0037],[0038]).
With regards to claim 5, Gregory et al. further discloses at least one pair of sense electrodes DN,DN positioned on opposite sides of the vibrating ring structure and configured to electrostatically sense only the in-plane extensional mode of the vibrating ring structure.  (See, paragraphs [0007],[0010],[0037],[0038],[0045]).
With regards to claim 6, Gregory et al. further discloses the vibrating ring structure 102,202 comprises a composite mesh ring (e.g. lattice; paragraph [0045]) including the first plurality of concentric rings 106,206 arranged with a first spacing (paragraph [0045]; Figure 2B); the first support structure 120 comprises a second plurality of concentric rings 122 arranged with a second spacing (paragraph [0045]) such that the second spacing is larger than the first spacing (paragraphs [0045],[0046]; Figure 2B).
With regards to claim 7, Gregory et al. further discloses the vibrating ring structure 102,202 comprises a composite mesh ring (e.g. lattice; paragraph [0045]) including a plurality of concentric rings 106 (paragraph [0045]; Figure 2B) while Shkel et al. further discloses the first and second support structures 416,406 are configured to allow movement of substantially equal amplitude of at least an innermost ring and an outermost ring of the composite mesh ring when excited in the extensional mode.
With regards to claim 8, Gregory et al. further discloses the first support structure 120 is configured to suspend the vibrating ring structure via an anchor 109 (paragraph [0045]).  Also, Shkel et al further discloses the first support structure 416 is configured to suspend the vibrating ring structure via an anchor 418 (observed in Figure 4; column 5, lines 30-33).
With regards to claim 9, Gregory et al. discloses a gyroscope comprising, as illustrated in Figures 1-7, an extensional mode gyroscope 100 comprising a composite mesh ring 102,202 (e.g. lattice; paragraph [0045]) having a first plurality rings 106,206 and a plurality of flexural members 108 (e.g. coupling beams; paragraph [0046]; Figures 2B,3) such that the first plurality of rings are connected to each other by the plurality of flexural members with a 22.5 degree offset in every other ring (as observed in Figure 3; NOTE: the ring structure of the plurality of concentric rings with the coupling beams as illustrated in Figure 3 of Gregory et al. has the same ring structure of the plurality of concentric rings with the flexural members 410 as illustrated in Figure 4 of the Instant application; NOTE: this arrangement is a known concept as further evidenced by U.S. Patent Application 2010/0071465 and U.S. Patent 10,240,925); at least one pair of drive electrodes DP,DP configured to electrostatically apply a voltage to the composite mesh ring to excite the composite mesh ring in an extensional mode (paragraphs [0037],[0038]); one or more support structures 120,320 (e.g. compliant composite ring; paragraphs [0045],[0047]) configured to allow movement of substantially equal amplitude of two or more rings of the first plurality of rings of the composite mesh ring when excited in the extensional mode (paragraphs [0002],[0047]); the one or more support structures comprising a first support structure 120 (e.g. compliant composite ring; paragraph [0045]) positioned on an inner side of the composite mesh.  (See, paragraphs [0024] to [0056]).
The only difference between the prior art and the claimed invention is the one or more support structures includes a second support structure positioned on an outer side of the composite mesh ring. 
Shkel et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1-9, a microelectromechanical system gyroscope 400 comprising a vibrating structure 402; at least one pair of drive electrodes 414A,414B,414C,414D configured to excite the vibrating ring structure such that the at least one pair of drive electrodes comprises a first drive electrode 414A and second drive electrode 414C positioned on opposite sides of the vibrating ring structure (observed in Figure 4); one or more support structures comprising a first support structure 416 (e.g. inner suspension) positioned on an inner side of the composite mesh ring (observed in Figure 4) and a second support structure 406 (e.g. outer suspension) positioned on an outer side of the composite mesh ring (observed in Figure 4).  (See, column 3, line 33 to column 9, line 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second support structure positioned on an outer side of the composite mesh ring as suggested by Shkel et al. to the system of Gregory et al. to increase off-plane stiffness and provide uniform distribution of the proof mass support.  (See, column 5, lines 34-36 of Shkel et al.).
At the same time, Gregory et al. suggests inner support structure 120 with anchor 109 (as observed in Figure 2A; paragraph [0045]) and outer support structure 320 with anchor 325 (as observed in Figure 4; paragraph [0047]).  Hence, to have set such structural characteristics and arrangement to include an inner support structure and an outer support structure for the vibrating ring structure, as presently claimed, is considered to have been a matter of optimization and choice possibilities, whether to employ just the inner support structure, or just the outer support structure, or both the inner and outer support structures, that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to suspend the vibrating ring structure to substrate (paragraph [0045]).
With regards to claim 10, Gregory et al. further discloses at least one pair of sense electrodes DN,DN configured to electrostatically sense only the extensional mode.  (See, paragraphs [0037],[0038]).
With regards to claim 11, Gregory et al. further discloses the first support structure 120 is configured to suspend the composite mesh ring via a first anchor.  (See, paragraph [0045]; 2A,2B).  Also, Shkel et al further discloses the first support structure 416 is configured to suspend the vibrating ring structure via an anchor 418 (observed in Figure 4; column 5, lines 30-33).
With regards to claim 12, Shkel et al. further discloses the second support structure 406 is configured to suspend the composite mesh ring via a second anchor 410.  (See, column 5, lines 9-15; observed in Figure 4).
With regards to claim 13, Gregory et al. further discloses the first plurality of rings 108 are arranged with a first spacing; each of the one or more support structures 120,320 comprises a second plurality of rings 124 arranged with a second spacing such that the second spacing is larger than the first spacing (paragraphs [0045],[0046]; Figure 2B).
With regards to claim 14, Gregory et al. further discloses the at least one pair of drive electrodes DP,DP is positioned on opposite sides of the composite mesh ring (as observed in Figure 5; paragraphs [0007],[0010],[0045],[0048])
With regards to claim 15, Gregory et al. further discloses the first support structure 120 being positioned on an inner side of a first electrode of the at least one pair of drive electrodes Figure 2A,2B); the second support structure 320 being positioned on an outer side of a second electrode of the at least one pair of drive electrodes (Figure 4).
With regards to claim 16, Gregory et al. further discloses the first support structure 120 is configured to suspend the composite mesh ring via a first anchor.  (See, paragraph [0045]; 2A,2B).  Also, Shkel et al further discloses the first support structure 416 is configured to suspend the vibrating ring structure via an anchor 418 (observed in Figure 4; column 5, lines 30-33).  Furthermore, Shkel et al. further discloses the second support structure 406 is configured to suspend the composite mesh ring via a second anchor 410.  (See, column 5, lines 9-15; observed in Figure 4).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0123735 (Gregory et al.) in view of U.S. Patent 6,481,285 (Shkel et al.) and U.S. Patent Application Publication 2017/0074656 (Tallur et al.).
With regards to claim 17, Gregory et al. discloses a gyroscope comprising, as illustrated in Figures 1-7, a method of operating a microelectromechanical systems gyroscope 100 comprising a composite mesh ring 102,202 (e.g. lattice; paragraph [0045]) having a closed contour inner edge 210 and a closed contour outer edge 212; at least one pair of drive electrodes DP,DP; at least one pair of sense electrodes DN,DN; electrostatically exciting, via the at least one pair of drive electrodes, the composite mesh ring in an in-plane extensional mode, wherein the closed contour inner edge and the closed contour outer edge of the composite mesh ring move with substantially equal amplitude upon excitation of the composite mesh ring in the in-plane extensional mode (paragraphs [0037],[0038]); electrostatically sensing, via the at least one pair of sense electrodes, one or more signals generated by the composite mesh ring in response to the composite mesh ring being excited in the in-plane extensional mode (paragraphs [0007],[0010],[0037],[0038],[0045]); a first support structure 120 (e.g. compliant composite ring; paragraph [0045]) positioned on an inner side of the composite mesh.  (See, paragraphs [0024] to [0056]).
The only differences between the prior art and the claimed invention are a second support structure positioned on an outer side of the composite mesh ring; exciting the composite mesh ring in an in-plane extensional mode that has an angular gain greater than or equal to 0.78.
First, Shkel et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1-9, a microelectromechanical system gyroscope 400 comprising a vibrating structure 402; at least one pair of drive electrodes 414A,414B,414C,414D configured to excite the vibrating ring structure such that the at least one pair of drive electrodes comprises a first drive electrode 414A and second drive electrode 414C positioned on opposite sides of the vibrating ring structure (observed in Figure 4); one or more support structures comprising a first support structure 416 (e.g. inner suspension) positioned on an inner side of the composite mesh ring (observed in Figure 4) and a second support structure 406 (e.g. outer suspension) positioned on an outer side of the composite mesh ring (observed in Figure 4).  (See, column 3, line 33 to column 9, line 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second support structure positioned on an outer side of the composite mesh ring as suggested by Shkel et al. to the system of Gregory et al. to increase off-plane stiffness and provide uniform distribution of the proof mass support.  (See, column 5, lines 34-36 of Shkel et al.).  
At the same time, Gregory et al. suggests inner support structure 120 with anchor 109 (as observed in Figure 2A; paragraph [0045]) and outer support structure 320 with anchor 325 (as observed in Figure 4; paragraph [0047]).  Hence, to have set such structural characteristics and arrangement to include an inner support structure and an outer support structure for the vibrating ring structure, as presently claimed, is considered to have been a matter of optimization and choice possibilities, whether to employ just the inner support structure, or just the outer support structure, or both the inner and outer support structures, that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to suspend the vibrating ring structure to substrate (paragraph [0045]).
Second, Tallur et al. discloses a gyroscope comprising, as illustrated in Figures 1-5D, a microelectromechanical system gyroscope 100,400 comprising a vibrating ring structure 110; at least one pair of drive electrodes D1,D2 configured to excite the vibrating ring structure such that the at least one pair of drive electrodes comprises a first drive electrode D1,D2 and second drive electrode D1,D2 positioned on opposite sides of the vibrating ring structure (observed in Figure 4); at least one pair of sense electrodes S1,S2 configured to sense the vibrating ring structure such that the at least one pair of sense electrodes comprises a first sense electrode S1,S2 and second sense electrode S1,S2 positioned on opposite sides of the vibrating ring structure (observed in Figure 4); exciting the composite mesh ring in an in-plane extensional mode that has an angular gain of 0.75 (paragraph [0051] with the “Design Types” table).  (See, paragraphs [0038] to [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing to excite the composite mesh ring in an in-plane extensional mode that has an angular gain of 0.75 (e.g. 0.78 as presently claimed) as suggested by Tallur et al. to the system of Gregory et al. is a matter of optimization and choice possibilities to improve the performance and accuracy of the gyroscope by adjusting the resonant modes in operation as well as the shape, material, dimension of the vibrating ring structure. (See, paragraphs [0047] to [0051] of Tallur et al.).
With regards to claim 18, Gregory et al. does not explicitly specify such parameter (exciting the composite mesh ring in an in-plane extensional mode that is within 100 kHz) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 19, Gregory et al. further discloses a width of the composite mesh ring changes across a circumference of the composite mesh ring in response to the composite mesh ring being excited in the in-plane extensional mode.  (See, paragraphs [0005],[0008], [0044],[0046]).
With regards to claim 20, Tallur et al. further discloses the in-plane extensional mode appears as two superimposed wineglass modes driven in anti-phase relative to each other.  (See, paragraphs [0029],[0038]; Figure 1).

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861